Lundberg Stratton, J.,
dissenting.
{¶ 34} I respectfully dissent. I believe that the probate court had jurisdiction, inherent and statutory, to dispose of all matters pending in the guardianship at the time the ward turned 18, including the pending application to settle Hollins’s claim against University Hospitals of Cleveland. Therefore, I would reverse the judgment of the court of appeals and reinstate the trial court’s order of April 21, 2005.
{¶ 35} Once a probate court obtains jurisdiction over a ward and guardian, the court’s primary function is to act as “superior guardian of wards who are subject to its jurisdiction.” R.C. 2111.50(A)(1). The purpose of this guardianship was to process the malpractice complaint on behalf of then 15-year-old Hollins. Once the claim was settled or prosecuted against all defendants, it was the duty of the guardian to ask the court for approval to settle and distribute the proceeds.
{¶ 36} It is undisputed that McLeod’s application to settle the claim was properly before the court in a timely manner. A magistrate decided the matter in September 2004. The probate court held a hearing on the application and the magistrate’s decision. Hollins turned age 18 on a Saturday, and the court’s order to distribute the settlement proceeds was filed the following Monday. The guardian’s final account, however, reported that the estate had received no funds because the court’s entry had not been filed prior to Hollins’s birthday.
{¶ 37} The majority reasons that the guardianship terminates immediately upon the ward’s 18th birthday, except for approving the final account. According to the majority, because the probate court had not entered its judgment entry prior to Hollins’s birthday, the court lacked jurisdiction to do so after he turned age 18. The result leaves the ward’s affairs unfinished and the entire purpose of the guardianship unresolved. To reach its conclusion, the majority interprets various statutes and reads them together. There is no need for interpretation. R.C. 2101.24(C) clearly and unambiguously grants jurisdiction to a probate court to “dispose fully of any matter that is properly before” it. (Emphasis added.) To dispose of a case, the probate court must conduct a hearing to review the *441guardian’s final accounting. At this hearing, “the court shall inquire into, consider, and determine all matters relative to the account and the manner in which the fiduciary has executed the fiduciary’s trust * * * or make any other order as the court considers proper.” R.C. 2109.32(A). If there is a motion pending and a record of a hearing on that motion, the court has a duty to inquire into and make any necessary order to resolve the issue before finalizing the guardianship and approving the final account.
{¶ 38} In addition, the guardian’s final account must complete the administration of all of the ward’s estate. R.C. 2109.302(A). In this case, however, there remained a pending application to settle a claim of $1.5 million. What happens to that pending application once the probate court must relinquish jurisdiction over the estate when the ward turns age 18? Does the application become a nullity? The majority gives the probate court carte blanche to ignore unresolved matters once the ward turns 18 — -in this case, the existence of a significant amount of money and the very purpose of this estate in the first place.
{¶ 39} I agree that a guardianship over a minor ends when the ward turns age 18. Nevertheless, the probate court retains jurisdiction beyond the age of majority of the ward for the limited purpose of approving the final account, which must resolve all remaining matters in the estate. Under the majority’s analysis, the guardian’s final account leaves unresolved issues because the probate court is unable to approve or disapprove of actions taken by a guardian before the ward turned 18. This approach allows a guardian to play games with the system and to avoid court oversight by using delay tactics. This result may expose the guardianship to possible abuse or misuse of funds.
{¶ 40} Therefore, I believe that the probate court properly exercised its jurisdiction when it ordered the guardian to file an amended final account and to disburse the funds per the court’s order of January 31, 2005. The court had the inherent power to exercise discretion for the benefit of its ward. “When a court of competent jurisdiction acquires jurisdiction of the subject matter of an action, its authority continues until the matter is completely and finally disposed of, and no court of co-ordinate jurisdiction is at liberty to interfere with its proceedings.” John Weenink & Sons Co. v. Cuyahoga Cty. Court of Common Pleas (1948), 150 Ohio St. 349, 38 O.O.189, 82 N.E.2d 730, paragraph three of the syllabus. Once a court’s jurisdiction is properly invoked, the court’s inherent power includes the authority to protect the rights of the parties. State ex rel. Pfeiffer v. Lorain Cty. Court of Common Pleas (1968), 13 Ohio St.2d 133, 136-137, 42 O.O.2d 362, 235 N.E.2d 232.
{¶ 41} As the dissenting judge wrote when the court of appeals denied reconsideration of its opinion that vacated the probate court’s decision, “[t]he guardianship of a minor should not become a pseudo-Cinderella story, where *442settlement of the claim is conditioned upon approval before midnight of the ward’s 18th birthday. I strongly believe that the probate court retains jurisdiction to finish what it started and rule upon the final account — no more and no less.”
Kemp, Schaeffer, Rowe & Lardiere Co., L.P.A., Steven D. Rowe, and Erica Ann Probst, for appellee, Mark McLeod.
Squire, Sanders & Dempsey L.L.P., John F. Shelley, Ellen K. Meehan, and J. Seth Metcalf, for appellant, Frederick R. Nance.
{¶ 42} Therefore, I respectfully dissent.
O’Donnell, J., concurs in the foregoing opinion.